FILED
                             NOT FOR PUBLICATION                            OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALEJANDRO M. CONTRERAS                           No. 08-74449
WILTRON,
                                                 Agency No. A097-354-953
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Alejandro M. Contreras Wiltron, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002), we

deny the petition for review.

      The BIA acted within its discretion in denying Contreras Wiltron’s motion

to reconsider because the motion failed to identify any error of fact or law in the

BIA’s July 25, 2008, order. See 8 C.F.R. § 1003.2(b)(1).

      PETITION FOR REVIEW DENIED.




                                           2                                    08-74449